 



Exhibit 10.5
CONSULTING AGREEMENT
     AGREEMENT, made as of the 1st day of August, 2007, by and between Jefferies
& Company, Inc., a Delaware corporation with offices at 520 Madison Avenue, New
York, New York 10022 (hereinafter referred to as the “Company”), and Maxine
Syrjamaki, residing at 3006 Queensbury Drive, Los Angeles, California 90064
(hereinafter referred to as “Syrjamaki”).
WITNESSETH:
     WHEREAS, Syrjamaki has served the Company for many years as its Executive
Vice President and Controller, and during such years of service has developed
substantial knowledge of the Company’s business operations and strategies; and
     WHEREAS, Syrjamaki has tendered her resignation as an employee of the
Company, effective July 31, 2007; and
     WHEREAS, the Company wishes to assure itself of ready access to Syrjamaki’s
knowledge of the Company’s business, after such resignation;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:
     1. Consulting Services
     Subject to the terms and conditions hereof, the Company hereby agrees to
retain Syrjamaki, and Syrjamaki hereby agrees to be retained by the Company, to
act as a consultant for the Company term commencing on August 1, 2007 (the
“Effective Date”) and ending on July 31, 2008, or such earlier date as this
Agreement may be terminated pursuant to Section 5(a) hereof (the “Term”).
     2. Scope of Consulting Responsibilities
     During the Term, Syrjamaki agrees to make herself available to advise and
consult with, and assist, the Company (including any successor or assign) as
requested by the Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer, General Counsel or any member of the Company’s Finance
Department. The Company shall make available to Syrjamaki such documents and
information as may be required for Syrjamaki to perform her services hereunder.
     3. Consulting Fees
          (a) As compensation for the services to be rendered by Syrjamaki
hereunder during the Term, and for Syrjamaki’s other obligations under this
Agreement, the Company shall pay to Syrjamaki $26,041.66 per month, in equal
installments on the 15th and last day of each month during the Term, prorated
for any month during which services are not provided for a full month.

 



--------------------------------------------------------------------------------



 



          (b) During the Term, Syrjamaki shall be entitled to reimbursement for
all normal and reasonable expenses necessarily incurred by her in the
performance of her services for the Company under this Agreement, provided that
the Company has approved such expenses.
     4. Independent Contractor Relationship.
          (a) Syrjamaki and the Company acknowledge the relationship created by
this Agreement is, respectively, that of independent contractor and principal.
Syrjamaki is not an employee of the Company and is not entitled to any
employment rights or benefits from the Company, and nothing contained herein
shall be construed to create an employment relationship between the Company and
Syrjamaki.
          (b) In accordance with Syrjamaki’s independent contractor status, the
Company will not withhold or pay employment taxes unless instructed to do so by
tax authorities. Syrjamaki agrees to pay all of her own taxes as required by
law.
          (c) During and after the term of this Agreement, Syrjamaki will not,
directly or indirectly in one or a series of transactions, disclose to any
person, or use or otherwise exploit for her own benefit or for the benefit of
anyone other than the Company, any confidential information of the Company or
Jefferies Group, Inc. or any of their affiliates, whether or not reduced to
writing or physical embodiment and whether prepared by Syrjamaki or not,
including but not limited to: research, processes, procedures, marketing
techniques, marketing and business development plans, client data and financial
information; provided, however, that any such confidential information may be
disclosed in good faith by Syrjamaki in connection with the performance of her
duties under this Agreement. Syrjamaki shall have no obligation hereunder to
keep any confidential information confidential if and to the extent disclosure
of any thereof is specifically required by law; provided, however, that in the
event disclosure is required by applicable law, Syrjamaki shall provide the
Company with prompt notice of such requirement, prior to making the disclosure,
so that the Company may seek an appropriate protective order. For purposes of
this Section 4(c), the term “confidential information” shall not be deemed to
include information publicly known in the trade at the time Syrjamaki first
learns of the information or which later becomes commonly known in the trade,
other than as a result of a disclosure by her; nor shall the term include
general knowledge or general trade information which Syrjamaki independently
learns.
     The terms of this Section 4(c) shall survive the termination of this
Agreement regardless of who terminates this Agreement, or the reasons therefor.
If Syrjamaki breaches her obligations in any material respect under this
Section 4(c), the Company and Jefferies Group, Inc. in addition to pursuing all
available remedies under this Agreement, at law or otherwise, and without
limiting its right to pursue the same, shall cease all payments to Syrjamaki.
          (d) The consulting services called for by this Agreement shall be
performed personally by Syrjamaki.

2



--------------------------------------------------------------------------------



 



          (e) During the Term of this Agreement, Syrjamaki agrees that she will
abide by the Company’s policies relating to the trading of Jefferies Group, Inc.
securities and such other policies as may be applicable to her.
     5. Termination
          (a) This Agreement may be terminated by either party hereto upon sixty
days’ written notice to the other.
          (b) Termination of this Agreement shall not alter or impair any
obligations of the Company to Syrjamaki accrued under this Agreement prior to
the date of termination, nor shall any amounts paid prior to the date of
termination be subject to any reduction or offset by reason thereof.
     6. Assignability.
     Except insofar as this provision may be contrary to applicable law, neither
this Agreement nor any benefits under or interests in this Agreement shall be
assignable or transferable by Syrjamaki.
     7. Governing Law
     This Agreement is made and executed and shall be governed by the laws of
the State of New York, without giving effect to choice of law principles.
     8. Complete Agreement.
     The provisions herein contain the entire agreement and understanding of the
parties and fully supersede any and all prior agreements or understandings
between them pertaining to the subject matter hereof. There have been no
representations, inducements, promises or agreements of any kind that have been
made by either party, or by any person acting on behalf of either party, which
are not embodied herein. The provisions hereof may not be changed or altered
except in writing duly executed by Syrjamaki and a duly authorized agent of the
Company.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            Jefferies & Company, Inc.
      By:   /s/ Melvin W. Locke, Jr.    /s/ Maxine Syrjamaki      Melvin W.
Locke, Jr.   Maxine Syrjamaki       Executive Vice President       

3